 


109 HR 1996 IH: To amend the Foreign Assistance Act of 1961 to provide for debt relief to developing countries that take action to protect critical coral reef habitats.
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1996 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mr. Kirk (for himself, Mr. Hastings of Florida, Mr. Saxton, Ms. Bordallo, Mr. Ehlers, Mr. Meeks of New York, Mr. Weller, and Mr. Owens) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To amend the Foreign Assistance Act of 1961 to provide for debt relief to developing countries that take action to protect critical coral reef habitats. 
 
 
1.Debt reduction for developing countries with coral reefs and other coastal marine resourcesThe Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended by adding at the end the following:

VIDebt reduction for developing countries with coral reefs and other coastal marine resources
901.Short titleThis part may be cited as the Coral Reef and Coastal Marine Conservation Act of 2005.
902.Findings and purposes
(a)FindingsThe Congress finds the following:
(1)It is the established policy of the United States to support and seek the protection and restoration of natural coastal marine areas, in particular coral reefs and other critically imperiled coastal marine resources around the world, as demonstrated by the establishment of the United States Government’s Coral Reef Task Force under Executive Order 13089 (June 11, 1998) and by the emphasis given to coral reefs at the Conference on Oceans held in Monterey, California.
(2)Coral reefs and other coastal marine resources provide a wide range of benefits to mankind by—
(A)harboring a major share of the world’s marine biological diversity, and by acting as seed-grounds and nurseries for many deep-sea species; and
(B)serving as the basis for major activities of critical economic, social, and cultural importance, including fishing, pharmaceutical research, recreation, tourism, and the natural purification and recharge of waters.
(3)International organizations and assistance programs to conserve coral reefs and other coastal marine resources have proliferated in recent years, but the rapid destruction of these resources nonetheless continues in many countries.
(4)Poverty and economic pressures on many developing countries, including the burden of official debts, has promoted inefficient, unsustainable over-exploitation of coral reefs and other coastal marine resources, while also denying necessary funds to protection efforts.
(5)Reduction of official, government-to-government debts can help reduce economic pressures for over-exploitation of coral reefs and other coastal marine resources and can mobilize additional resources for their protection.
(b)PurposesThe purposes of this part are—
(1)to recognize the values received by United States citizens from protection of coral reefs and other coastal marine resources;
(2)to facilitate greater protection of remaining coral reefs and other coastal marine resources, and the recovery of damaged areas, by providing for the alleviation of debt in countries where these resources are located, thus allowing for the use of additional resources to protect and restore such coral reefs and other coastal marine resources, and to reduce economic pressures that have led to unsustainable exploitation; and
(3)to ensure that resources freed from debt in such countries are rechanneled to protection of coral reefs and other coastal marine resources.
903.DefinitionsIn this part:
(1)Administering bodyThe term administering body means the entity provided for in section 908(c).
(2)Appropriate congressional committeesThe term appropriate congressional committees means—
(A)the Committee on International Relations and the Committee on Appropriations of the House of Representatives; and
(B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.
(3)Beneficiary countryThe term beneficiary country means an eligible country with respect to which the authority of section 906(a) or paragraph (1) or (2) of section 907(a) of this part is exercised.
(4)BoardThe term Board means the board referred to in section 910.
(5)CoralThe term coral means species of the phylum Cnidaria, including—
(A)all species of the orders Antipatharia (black corals), Scleractinia (stony corals), Alcyonacea (soft corals), Gorgonacea (horny corals), Stolonifera (organpipe corals and others), and Coenothecalia (blue coral), of the class Anthozoa; and
(B)all species of the order Hydrocorallina (fire corals and hydrocorals) of the class Hydrozoa.
(6)Coral reefThe term coral reef means any reef or shoal composed primarily of corals.
(7)Developing country with a coral reef or other coastal marine resourceThe term developing country with a coral reef or other coastal marine resource means—
(A)
(i)a country that has a per capita income of $725 or less in 1994 United States dollars (commonly referred to as low-income country), as determined and adjusted on an annual basis by the International Bank for Reconstruction and Development in its World Development Report; or
(ii)a country that has a per capita income of more than $725 but less than $8,956 in 1994 United States dollars (commonly referred to as middle-income country), as determined and adjusted on an annual basis by the International Bank for Reconstruction and Development in its World Development Report; and
(B)a country that contains at least one coral reef or other coastal marine resource that is of conservation concern.
(8)Eligible countryThe term eligible country means a country designated by the President in accordance with section 905.
(9)Coral Reef and Other Coastal Marine Resources AgreementThe term Coral Reef and Other Coastal Marine Resources Agreement or Agreement means an Coral Reef and Other Coastal Marine Resources Agreement as provided for in section 908.
(10)Coral Reef and Other Coastal Marine Resources FacilityThe term Coral Reef and Other Coastal Marine Resources Facility or Facility means the Coral Reef and Other Coastal Marine Resources Facility established in the Department of the Treasury by section 904.
(11)Coral Reef and Other Coastal Marine Resources FundThe term Coral Reef and Other Coastal Marine Resources Fund or Fund means a Coral Reef and Other Coastal Marine Resources Fund provided for in section 909.
904.Establishment of the FacilityThere is established in the Department of the Treasury an entity to be known as the Coral Reef and Other Coastal Marine Resources Facility for the purpose of providing for the administration of debt reduction in accordance with this part.
905.Eligibility for benefits
(a)In generalTo be eligible for benefits from the Facility under this part, a country shall be a developing country with a coral reef or other coastal marine resource—
(1)the government of which meets the requirements applicable to Latin American or Caribbean countries under paragraphs (1) through (5) and (7) of section 703(a) of this Act; and
(2)that has established investment reforms, as evidenced by the conclusion of a bilateral investment treaty with the United States, implementation of an investment sector loan with the Inter-American Development Bank, World Bank-supported investment reforms, or other measures, as appropriate.
(b)Eligibility determinations
(1)In generalConsistent with subsection (a), the President shall determine whether a country is eligible to receive benefits under this part.
(2)Congressional notificationThe President shall notify the appropriate congressional committees of the intention of the President to designate a country as an eligible country at least 15 days in advance of any formal determination.
906.Reduction of debt owed to the United States as a result of concessional loans under this Act
(a)Authority to reduce debt
(1)AuthorityThe President may reduce the amount owed to the United States (or any agency of the United States) that is outstanding as of January 1, 2005, as a result of concessional loans made to an eligible country by the United States under this Act or predecessor foreign economic assistance legislation.
(2)Authorization of appropriationsFor the cost (as defined in section 502(5) of the Federal Credit Reform Act of 1990) for the reduction of any debt pursuant to this section, there are authorized to be appropriated to the President $10,000,000 for each of the fiscal years 2006 through 2009.
(3)Certain prohibitions inapplicable
(A)In generalA reduction of debt pursuant to this section shall not be considered assistance for purposes of any provision of law limiting assistance to a country.
(B)Additional requirementThe authority of this section may be exercised notwithstanding section 620(r) of this Act or section 321 of the International Development and Food Assistance Act of 1975.
(b)Implementation of debt reduction
(1)In generalAny debt reduction pursuant to subsection (a) shall be accomplished at the direction of the Facility by the exchange of a new obligation for obligations of the type referred to in subsection (a) outstanding as of the date specified in subsection (a)(1).
(2)Exchange of obligations
(A)In generalThe Facility shall notify the United States Agency for International Development of an agreement entered into under paragraph (1) with an eligible country to exchange a new obligation for outstanding obligations.
(B)Additional requirementAt the direction of the Facility, the old obligations that are the subject of the agreement shall be canceled and a new debt obligation for the country shall be established relating to the agreement, and the United States Agency for International Development shall make an adjustment in its accounts to reflect the debt reduction.
(c)Additional terms and conditionsThe following additional terms and conditions shall apply to the reduction of debt under subsection (a)(1) in the same manner as such terms and conditions apply to the reduction of debt under section 704(a)(1) of this Act:
(1)The provisions relating to repayment of principal under section 705 of this Act.
(2)The provisions relating to interest on new obligations under section 706 of this Act.
907.Authority to engage in debt-for-nature swaps and debt buybacks
(a)Loans and credits eligible for sale, reduction, or cancellation
(1)Debt-for-nature swaps
(A)In generalNotwithstanding any other provision of law, the President may, in accordance with this section, sell to any eligible purchaser described in subparagraph (B) any concessional loans described in section 906(a)(1), or on receipt of payment from an eligible purchaser described in subparagraph (B), reduce or cancel such loans or portion thereof, only for the purpose of facilitating a debt-for-nature swap to support eligible activities described in section 908(d).
(B)Eligible purchaser describedA loan may be sold, reduced, or canceled under subparagraph (A) only to a purchaser who presents plans satisfactory to the President for using the loan for the purpose of engaging in debt-for-nature swaps to support eligible activities described in section 908(d).
(C)Consultation requirementBefore the sale under subparagraph (A) to any eligible purchaser described in subparagraph (B), or any reduction or cancellation under such subparagraph (A), of any loan made to an eligible country, the President shall consult with the country concerning the amount of loans to be sold, reduced, or canceled and their uses for debt-for-nature swaps to support eligible activities described in section 908(d).
(D)Authorization of appropriationsFor the cost (as defined in section 502(5) of the Federal Credit Reform Act of 1990) for the reduction of any debt pursuant to subparagraph (A), amounts authorized to be appropriated under section 906(a)(2) shall be made available for such reduction of debt pursuant to subparagraph (A).
(2)Debt buybacksNotwithstanding any other provision of law, the President may, in accordance with this section, sell to any eligible country any concessional loans described in section 906(a)(1), or on receipt of payment from an eligible purchaser described in paragraph (1)(B), reduce or cancel such loans or portion thereof, only for the purpose of facilitating a debt buyback by an eligible country of its own qualified debt, only if the eligible country uses an additional amount of the local currency of the eligible country, equal to not less than the lessor of 40 percent of the price paid for such debt by such eligible country, or the difference between the price paid for such debt and the face value of such debt, to support eligible activities described in section 908(d).
(3)LimitationThe authority provided by paragraphs (1) and (2) shall be available only to the extent that appropriations for the cost (as defined in section 502(5) of the Federal Credit Reform Act of 1990) of the modification of any debt pursuant to such paragraphs are made in advance.
(4)Terms and conditionsNotwithstanding any other provision of law, the President shall, in accordance with this section, establish the terms and conditions under which loans may be sold, reduced, or canceled pursuant to this section.
(5)Administration
(A)In generalThe Facility shall notify the Administrator of the United States Agency for International Development of eligible purchasers described in paragraph (1)(B) that the President has determined to be eligible under paragraph (1), and shall direct such agency to carry out the sale, reduction, or cancellation of a loan pursuant to such paragraph.
(B)Additional requirementSuch agency shall make an adjustment in its accounts to reflect the sale, reduction, or cancellation of such a loan.
(b)Deposit of proceedsThe proceeds from the sale, reduction, or cancellation of any loan sold, reduced or canceled pursuant to this section shall be deposited in the United States Government account or accounts established for the repayment of such loan.
908.Coral Reef and Other Coastal Marine Resources Agreement
(a)Authority
(1)In generalThe Secretary of State is authorized, in consultation with other appropriate officials of the Federal Government, to enter into a Coral Reef and Other Coastal Marine Resources Agreement with any eligible country concerning the operation and use of the Fund for that country.
(2)ConsultationIn the negotiation of such an Agreement, the Secretary shall consult with the Board in accordance with section 910.
(b)Contents of AgreementThe requirements contained in section 708(b) of this Act (relating to contents of an agreement) shall apply to an Agreement in the same manner as such requirements apply to an Americas Framework Agreement.
(c)Administering body
(1)In generalAmounts disbursed from the Fund in each beneficiary country shall be administered by a body constituted under the laws of that country.
(2)Composition
(A)In generalThe administering body shall consist of—
(i)one or more individuals appointed by the United States Government;
(ii)one or more individuals appointed by the government of the beneficiary country; and
(iii)individuals who represent a broad range of—
(I)environmental non-governmental organizations of, or active in, the beneficiary country;
(II)local community development non-governmental organizations of the beneficiary country; and
(III)scientific, academic, or forestry organizations of the beneficiary country.
(B)Additional requirementA majority of the members of the administering body shall be individuals described in subparagraph (A)(iii).
(3)ResponsibilitiesThe requirements contained in section 708(c)(3) of this Act (relating to responsibilities of the administering body) shall apply to an administering body described in paragraph (1) in the same manner as such requirements apply to an administering body described in section 708(c)(1) of this Act.
(d)Eligible activitiesAmounts deposited in a Fund shall be used only to provide grants to conserve, maintain, and restore the coral reefs and other coastal marine resources in the beneficiary country, through one or more of the following activities:
(1)Establishment, restoration, protection, and maintenance of parks, protected areas, and reserves.
(2)Development and implementation of scientifically sound systems of natural resource management, including ridgeline to reef and ecosystem management practices.
(3)Training programs to increase the scientific, technical, and managerial capacities of individuals and organizations involved in conservation efforts.
(4)Restoration, protection, or sustainable use of diverse marine animal and plant species.
(5)Development and support of the livelihoods of individuals living near a coral reef or other coastal marine resource, in a manner consistent with protecting those resources.
(e)Grant recipients
(1)In generalGrants made from a Fund shall be made to—
(A)nongovernmental environmental, forestry, conservation, and indigenous peoples organizations of, or active in, the beneficiary country;
(B)other appropriate local or regional entities of, or active in, the beneficiary country; or
(C)in exceptional circumstances, the government of the beneficiary country.
(2)PriorityIn providing grants under paragraph (1), priority shall be given to projects that are run by nongovernmental organizations and other private entities and that involve local communities in their planning and execution.
(f)Review of larger grantsAny grant of more than $100,000 from a Fund shall be subject to veto by the Government of the United States or the government of the beneficiary country.
(g)Eligibility criteriaIn the event that a country ceases to meet the eligibility requirements set forth in section 905(a), as determined by the President pursuant to section 905(b), then grants from the Fund for that country may only be made to nongovernmental organizations until such time as the President determines that such country meets the eligibility requirements set forth in section 905(a).
909.Coral Reef and Other Coastal Marine Resources Fund
(a)EstablishmentEach beneficiary country that enters into a Coral Reef and Other Coastal Marine Resources Agreement under section 908 shall be required to establish a Coral Reef and Other Coastal Marine Resources Fund to receive payments of interest on new obligations undertaken by the beneficiary country under this part.
(b)Requirements relating to operation of FundThe following terms and conditions shall apply to the Fund in the same manner as such terms as conditions apply to an Enterprise for the Americas Fund under section 707 of this Act:
(1)The provision relating to deposits under subsection (b) of such section.
(2)The provision relating to investments under subsection (c) of such section.
(3)The provision relating to disbursements under subsection (d) of such section.
910.Board
(a)Enterprise for the Americas BoardThe Enterprise for the Americas Board established under section 610(a) of the Agricultural Trade Development and Assistance Act of 1954 (7 U.S.C. 1738i(a)) shall, in addition to carrying out the responsibilities of the Board under section 610(c) of such Act, carry out the duties described in subsection (c) of this section for the purposes of this part.
(b)Membership
(1)Initial membershipOf the six members of the Enterprise for the Americas Board appointed by the President under section 610(b)(1)(A) of the Agricultural Trade Development and Assistance Act of 1954 (7 U.S.C. 1738i(b)(1)(A)), at least one shall be a representative of the Department of State, at least one shall be a representative of the Department of the Treasury, and at least one shall be a representative of the Inter-American Foundation.
(2)Additional membershipThe Enterprise for the Americas Board shall be composed of an additional four members appointed by the President as follows:
(A)Two representatives from the United States Government, including a representative of the National Oceanographic and Atmospheric Administration (NOAA) and a representative of the United States Geological Survey (USGS).
(B)Two representatives from private nongovernmental environmental, scientific, forestry, or academic organizations with experience and expertise in preservation, maintenance, sustainable uses, and restoration of coral reefs and other coastal marine resources.
(c)DutiesThe duties described in this subsection are as follows:
(1)Advise the Secretary of State on the negotiations of Coral Reef and Other Coastal Marine Resources Agreements.
(2)Ensure, in consultation with—
(A)the government of the beneficiary country;
(B)nongovernmental organizations of the beneficiary country;
(C)nongovernmental organizations of the region (if appropriate);
(D)environmental, scientific, oceanographic, and academic leaders of the beneficiary country; and
(E)environmental, scientific, oceanographic, and academic leaders of the region (as appropriate),that a suitable administering body is identified for each Fund.
(3)Review the programs, operations, and fiscal audits of each administering body.
911.Consultations with the CongressThe President shall consult with the appropriate congressional committees on a periodic basis to review the operation of the Facility under this part and the eligibility of countries for benefits from the Facility under this part.
912.Annual reports to the Congress
(a)In generalNot later than December 31 of each year, the President shall prepare and transmit to the Congress an annual report concerning the operation of the Facility for the prior fiscal year. Such report shall include—
(1)a description of the activities undertaken by the Facility during the previous fiscal year;
(2)a description of any Agreement entered into under this part;
(3)a report on any Funds that have been established under this part and on the operations of such Funds; and
(4)a description of any grants that have been provided by administering bodies pursuant to Agreements under this part.
(b)Supplemental views in annual reportNot later than December 15 of each year, each member of the Board shall be entitled to receive a copy of the report required under subsection (a). Each member of the Board may prepare and submit supplemental views to the President on the implementation of this part by December 31 for inclusion in the annual report when it is transmitted to Congress pursuant to this section.. 
 
